Citation Nr: 1419506	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-18 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a traumatic cataract of the right eye. 


REPRESENTATION

The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1956 to October 1959.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, found that new and material evidence had not been received to reopen a claim for entitlement to service connection for a traumatic cataract of the right eye. 

In the May 2009 substantive appeal, the Veteran requested a hearing before the Board at a local VA office.  The hearing was scheduled for December 2, 2011; however, in a November 2011 statement, the Veteran's representative cancelled the requested hearing.  The Board finds that the Veteran's request for a hearing has been withdrawn in accordance with 38 C.F.R. § 20.704(e) (2013).

In September 2013, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2013, the Board remanded the appeal for additional development, including a VA examination and medical opinion addressing the etiology of the claimed right eye cataract.  The VA examination was performed in December 2013, but the medical opinion provided by the examiner is inadequate as it is not accompanied by any explanation or rationale.  Upon remand, the claims file should be returned to the December 2013 VA examiner and the examiner should provide an addendum report containing a full explanation and basis for any expressed medical opinion.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the VA examiner who performed the December 2013 examination.  After reviewing the claims file, the examiner should issue an addendum medical opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed right eye conditions are etiologically related to an incident of active duty service, to include the reported incident of eye trauma in 1959.

For the purposes of this opinion, the examiner should accept the Veteran's statements regarding an in-service eye injury as true. 

The addendum medical opinion must be accompanied by a full explanation and basis.  The examiner must reference specific evidence in the claims file to support the medical opinion and/or discuss what characteristics of the Veteran's right eye disabilities do not support an in-service etiology.

If the December 2013 examiner is not available, the claims file should be provided to a VA examiner with appropriate expertise to render a medical opinion in this case.

2.  Readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) before returning the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



